Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Holtz (Reg. # 33,902) on 02/19/2021.
The application has been amended as follows: 
Claims 5 and 13 have been canceled.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: MAMABE et al provided in the IDS is the closest prior art discloses a method for calculating saliency maps based on hue, saturation and value (features) of region of interest in an image. Identifying a salient region using the salient maps, (page 4-5, par. 2.1). calculates a score of the salient region by comparing a distribution of values (image histogram) of the saliency map in the salient region and a distribution of values of the saliency map in a region other than the salient region; and a saliency-evaluating process that evaluates the saliency of the salient region on a basis of the score (par. [0038]-[0041]). MAMABE does not disclose or suggest “wherein the salient-region-score-calculating process calculates the score based on a difference between a weighted sum of an average value and a maximum value of the saliency map in the salient region and an average value of the saliency map in the region other than the salient region” recited in claims 2 and 9, “wherein the salient-region-score-calculating process normalizes the score by using variability of the distribution of the values of the saliency map in the region other than the salient .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-4, 7, 9, 11-12 (now renumbered 1-7 for issue) allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SAMIR A AHMED/Primary Examiner, Art Unit 2665